               Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 1 of 24




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK

Stephanie N. Everett


Write the full name of each plaintiff.                            _____CV_______________
                                                                  (Include case number if one has been
                                                                  assigned)
                        -against-
                                                                       Do you want a jury trial?
New York City Department of Education; Katina                              ‫ ܆‬Yes     ‫ ܆‬No

Yesnick, Assistant Principal of P.S./M.S. 31; and

Angela Liso, teacher at P.S./M.S. 31
Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.



                 EMPLOYMENT DISCRIMINATION COMPLAINT


                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed with
   the court should therefore not contain: an individual’s full social security number or full birth
   date; the full name of a person known to be a minor; or a complete financial account number. A
   filing may include only: the last four digits of a social security number; the year of an individual’s
   birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
   of Civil Procedure 5.2.




Rev. 3/24/17
          Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 2 of 24




I.     PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Stephanie                         N.                       Everett
First Name                        Middle Initial           Last Name

1113 East 215th Street
Street Address
Bronx, Bronx                                       NY                             10469
County, City                                       State                          Zip Code
(347) 803-0903                                     stef850@gmail.com
Telephone Number                                   Email Address (if available)

B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1:      New York City Department of Education
                   Name
                  c/o Corporation Counsel for the City of New York - 100 Church Street
                   Address where defendant may be served
                   New York, New York                        NY                       10007
                   County, City                              State                    Zip Code

Defendant 2:      Katina Yesnick, Assistant Principal P.S./M.S. 31
                   Name
                  250 East 156th Street
                   Address where defendant may be served
                   Bronx, Bronx                              NY                       10451
                   County, City                              State                    Zip Code




                                                                                                 Page 2
            Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 3 of 24




Defendant 3:
                   Angela Liso, teacher
                   Name
                   250 East 156th Street
                   Address where defendant may be served
                    Bronx, Bronx                     NY                  10451
                   County, City                      State               Zip Code

II.      PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
P.S./M.S. 31 (now at P.S. 63 since September 2020)
Name
250 East 156th Street
Address
Bronx, Bronx                               NY                       10451
County, City                               State                    Zip Code

III.     CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

       ‫ ܆‬Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
         employment discrimination on the basis of race, color, religion, sex, or national
         origin

            The defendant discriminated against me because of my (check only those that
            apply and explain):

               ‫ ܆‬race:              African American
               ‫ ܆‬color:

               ‫ ܆‬religion:

               ‫ ܆‬sex:

               ‫ ܆‬national origin:




                                                                                    Page 3
         Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 4 of 24




    ‫ ܆‬42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

            My race is:

    ‫ ܆‬Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
      employment discrimination on the basis of age (40 or older)

            I was born in the year:

    ‫ ܆‬Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
      discrimination on the basis of a disability by an employer that constitutes a
      program or activity receiving federal financial assistance

            My disability or perceived disability is:

    ‫ ܆‬Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
      employment discrimination on the basis of a disability

            My disability or perceived disability is:

    ‫ ܆‬Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
      employment discrimination on the basis of leave for qualified medical or family
      reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

    ‫ ܆‬New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
      employment discrimination on the basis of age, race, creed, color, national
      origin, sexual orientation, military status, sex, disability, predisposing genetic
      characteristics, marital status

    ‫ ܆‬New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
      employment discrimination on the basis of actual or perceived age, race, creed,
      color, national origin, gender, disability, marital status, partnership status,
      sexual orientation, alienage, citizenship status

    ‫ ܆‬Other (may include other relevant federal, state, city, or county law):
    




                                                                                    Page 4
           Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 5 of 24




IV.       STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

      ‫ ܆‬did not hire me

      ‫ ܆‬terminated my employment

      ‫ ܆‬did not promote me

      ‫ ܆‬did not accommodate my disability

      ‫ ܆‬provided me with terms and conditions of employment different from those of
        similar employees

      ‫ ܆‬retaliated against me

      ‫ ܆‬harassed me or created a hostile work environment

      ‫ ܆‬other (specify):         gave me unwarranted disciplinary letter, excessed me from PS 31

      

B. Facts
State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.
Please see the attached addendum.




As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.


                                                                                               Page 5
           Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 6 of 24




V.      ADMINISTRATIVE PROCEDURES
For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.
Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

      ‫ ܆‬Yes (Please attach a copy of the charge to this complaint.)

            When did you file your charge?       January 6, 2021
      ‫ ܆‬No

Have you received a Notice of Right to Sue from the EEOC?

      ‫ ܆‬Yes (Please attach a copy of the Notice of Right to Sue.)

            What is the date on the Notice?         July 28, 2021
            When did you receive the Notice?        August 3, 2021
      ‫ ܆‬No

VI.     RELIEF

The relief I want the court to order is (check only those that apply):

      ‫ ܆‬direct the defendant to hire me

      ‫ ܆‬direct the defendant to re-employ me

      ‫ ܆‬direct the defendant to promote me

      ‫ ܆‬direct the defendant to reasonably accommodate my religion

      ‫ ܆‬direct the defendant to reasonably accommodate my disability

      ‫ ܆‬direct the defendant to (specify) (if you believe you are entitled to money
        damages, explain that here)
       remove disciplinary letter and poor observations from my file

       emotional distress damages and legal consultation fees




                                                                                          Page 6
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 7 of 24
       Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 8 of 24




           Addendum to Federal Complaint for Stephanie Everett @ 8/15/21
1.) I have been teaching as an elementary school teacher for the New York City Department
    of Education (NYCDOE) since September 2017.

2.) I am of black race.

3.) I was employed as a first grade teacher for PS/MS 31, a District 7 school in the Bronx, NY,
    within the NYCDOE, from September 2017 to late August 2020.

4.) I was excessed from PS/MS 31 in the summer of 2020, and found a kindergarten teacher
    position at PS 63 in the Bronx, NY.

5.) I presently teach at PS 63 in the Bronx, NY since September 2020, since I was excessed
    from PS/MS 31.

6.) Katina Yesnick is the Assistant Principal (AP) of the elementary school for PS/MS 31. She
    is white/Caucasian.

7.) During the time I was a teacher at PS/MS 31, I received Effective as an overall rating based
    on Advance Reports in 2017-2018 and 2018-2019. I am also a two-time recipient of the
    Teachers of Tomorrow award for both the 2017-2018 and 2018-2019 school years.

8.) However, during the 2019-2020 school year, I received negative ratings for my
    observation reports from AP Yesnick, including a rating of ineffective as some of my
    scores, even though I have never received an ineffective as a rating during the previous
    years I worked at the school. I did not receive a final rating that year due to the pandemic,
    but was excessed from the school at the end of the 2019-2020 school year.

9.) I believe that I was discriminated against by AP Yesnick in the form of negative
    observation ratings and an unjustified disciplinary letter in my file (falsely stating I was
    not present at a professional development session), because of my race and AP Yesnick’s
    close relationship with Angela Liso, a white first grade teacher at the school.

10.) AP Yesnick and Angela Liso are both Caucasian, and I am black of Caribbean descent.

11.) On Wednesday, March 13, 2019, at 8:05 a.m. at a math workshop held at the P.S. 179
     school in the Bronx, AP Yesnick and Ms. Liso walked into the P.S. 179 library where the
     workshop was being held. By this time, I was already at the workshop. During this time,
     AP Yesnick and Ms. Liso both sat next to each other, completely ignoring my presence as
     they talked with each other.


                                             1
        Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 9 of 24




12.) On March 13, 2019, AP Yesnick and Ms. Liso demonstrated discrimination against women
     of color after the workshop ended. This occurred when they falsely claimed that the
     kindergarten-2nd grade literacy coach Ms. Purvis (who is also Black) ``was useless and
     doesn’t know what she is doing’’ to Ms. Jennifer Kneeland. Ms. Kneeland is a white
     literacy coach who works at P.S. 179. This conversation happened in front of me.

13.) Ms. Jennifer Kneeland, a former teacher who used to work with Ms. Yesnick and Ms. Liso
     at P.S. 31 and now works as a literacy coach for P.S. 179, is also Caucasian. During this
     time, AP Yesnick and Ms. Liso told Ms. Kneeland that they wanted her to be their school’s
     literacy coach, and would try to get her in for this position.

14.) On December 3, 2019, I met with AP Yesnick to discuss my first informal observation,
     which she conducted on November 22, 2019. At this December 3, 2019, meeting, AP
     Yesnick disregarded my expertise as an educator, and compared me to the white teacher
     Ms. Liso by saying the following statement, “maybe teaching is not for you, and you’re
     lucky you have someone, poor Ms. Liso has no one, she feels so overwhelmed, she had
     the high class last year, but this year Ms. Liso has the Ell’s (English language learners).’’

15.) During the December 3, 2019, meeting with AP Yesnick about my observation, AP Yesnick
     not only disregarded my contributions as a general education teacher for an ICT
     classroom and an educator as a whole, but also falsely stated that a teacher candidate
     who was supposed to work with me, who interviewed to fill for the special education
     teacher position for my classroom after Ms. Flaherty quit, did not have the right
     qualifications for the position. This is despite the fact that this teacher candidate, a Latin
     woman of Caribbean descent, managed the class and executed the lesson efficiently,
     when she came to the school on November 26, 2019, two days before the Thanksgiving
     holiday, but AP Yesnick refused to hire her.

16.) AP Yesnick instead decided to wait until January 31, 2020, two months after, to have
     another special education teacher from another classroom in the school, work with me
     in the ICT team teaching setting. The special education teacher was Sara Hanauer, who is
     of Orthodox Jewish descent, and a friend of Ms. Liso.

17.) AP Yesnick would only talk to Ms. Hanauer and not with me when she was assigned as my
     coteacher. I would not be aware of a situation involving a student until after it was already
     discussed between AP Yesnick and Ms. Hanauer. Due to my race, Ms. Hanauer also
     disregarded my teaching skills and threw a behavior checklist that I previously used in the
     classroom in the garbage, and told me in an insulting fashion on January 31, 2020, ``Since
     I am here, this is the best read aloud lesson these kids have ever had.”




                                               2
       Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 10 of 24




18.) Similar to AP Yesnick and Ms. Liso, Ms. Hanauer also discriminated against Ms. Purvis,
     who is black. Ms. Hanauer said that ``Ms. Purvis does not know what she is doing’’, and
     walked out of the classroom, when Ms. Purvis was modeling a literacy lesson for both of
     us, so we could continue to grow in our teaching practices. Ms. Hanauer said that
     repeatedly from January 31, 2020, until the end of the school year.

19.) Several days after the December 3, 2019, meeting with AP Yesnick, I received a copy of
     my literacy lesson observation that was done by AP Yesnick, which included scores of
     ineffective in certain categories. AP Yesnick not only made me look like an incompetent
     teacher, but also compared me unfavorably to Ms. Liso, a Caucasian teacher who should
     have never been mentioned in this discussion.

20.) On Friday, December 20, 2019, I received an unjustified disciplinary letter from AP Yesnick
     about not attending a CTLE professional development session, the same day I refused a
     Christmas gift from Ms. Liso, because of a snapchat incident, where she videotaped me
     without my permission, and other situations of disrespect towards me, where Ms. Liso
     reacted by cursing and insulting me.

21.) AP Yesnick’s disciplinary letter falsely accused me of not going to a CTLE professional
     development session on December 9, 2019, and that instead I decided to stay in my
     classroom to talk to my union representative. However, according to the December 9,
     2019, CTLE agenda that day, the meeting was supposed to be held in room 118, my
     classroom, and I should not have been written up with a disciplinary letter that day.

22.) On January 5, 2020, I filed an OEO complaint with the NYCDOE against AP Yesnick and
     Ms. Liso.

23.) On Monday, January 27, 2020, at 2:40 pm, I met with AP Yesnick to discuss my second
     informal observation, which she had conducted on January 9, 2020. During this meeting,
     I informed AP Yesnick that I have been continuing to plan after school to grow in my
     teaching. This is when she pretended to not know who I planned with and began to show
     a confused look, asking ``who did you plan with?’’ This is despite the fact that she saw the
     literacy coach Ms. Purvis and I planning together a few days prior, in Ms. Purvis’s office.
     The meeting held on January 27, 2020, demonstrated AP Yesnick’s discrimination towards
     women of color by not only disregarding Ms. Purvis’s skills as a literacy coach with the
     statement ``who did you plan with?,” but also my work ethic as an educator by giving me
     unfavorable ratings on this literacy lesson observation as well.

24.) At a schoolwide videoconference staff meeting held on June 1, 2020, I learned that AP
     Yesnick had deliberately excluded me from a grade-based meeting in late May 2020, and
     discussed the thematic unit “using your imagination”, with the other first grade teachers,


                                              3
       Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 11 of 24




    including mentioning Ms. Liso’s name. I believe I was excluded due to my race, even
    though it was a project that the entire first grade had participated in.

25.) During the June 1, 2020, meeting, AP Yesnick continued to show discrimination against
     women of color, when she failed to acknowledge my presence at an important school
     literacy event called “sip and chat”, and instead falsely stated that Madeline Bodnar, the
     special education teacher for a second grade classroom, did a great job planning the
     event.

26.) Ms. Bodnar, who is Caucasian and a friend of AP Yesnick and Ms. Liso, was originally not
     going to attend the literacy event, and did not prepare for the event. All of the
     preparations and planning for the sip and chat session were done by the school literacy
     coach Ms. Purvis, who is a black woman.

27.) In addition, Ms. Bodnar took full credit for work that was done by an African American
     colleague Ms. Purvis, even though she was fully aware that she did not do any work
     pertaining to the sip and chat event.

28.) Ms. Bodnar is another employee at the school, who also has previously disregarded and
     degraded the expertise of Ms. Purvis.

29.) Based on the events above, I believe I was racially discriminated against at my prior
     school. As a remedy, I am requesting removal of the poorly rated observations dated
     November 22, 2019, and January 9, 2020 , from both my personnel file and the Advance
     NYCDOE website, as well as the removal of the unjustified disciplinary letter and rebuttal
     letter from my file, monetary damages, and any other relief appropriate for this situation.

30.) Since I filed the SDHR complaint on or about January 6, 2021, I have suffered additional
     retaliation by having my tenure extended at my new school, PS 63, at the end of the 2020-
     21 school year. I was told by my current principal that my rating at PS 31 in 2019-20
     caused him to extend my tenure.




                                             4
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 12 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 13 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 14 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 15 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 16 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 17 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 18 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 19 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 20 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 21 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 22 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 23 of 24
Case 1:21-cv-07043-UA Document 1 Filed 08/19/21 Page 24 of 24
